DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 15, 2022 has been entered. Claims 1-5, 8-12, 14, and 16-20 remain pending in the application. Applicant’s amendments to the Claims have overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed March 14, 2022. Applicant’s amendments to the claims have overcome all of the objections set forth in the Non-Final Office Action mailed March 14, 2022, but new objections were noted in the amendment filed August 15, 2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 10: “a coolant” should read --the coolant-- 
Line 20: “a user” should read --the user--
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaban (U.S. Patent No. 20170071530) (previously cited), in view of Jensma (CA 2114465) (previously cited) and Haindl (WO 2008087005) (previously cited). Citations to Haindl will refer to the accompanying English-language machine translation.
Regarding claim 1, Kaban teaches (Figure 1) a thermal tooth testing instrument (100) having an outer elongated tubular member (110) and an inner tubular member (120) (i.e., hollow tube defining an internal coolant channel). At the distal end of the tubular member, an applicator tip (330), as shown in Figure 3, is positioned (i.e., attached) at a distal end of the tubular member such that the absorbent tip impedes the hollow tube defining the internal coolant channel at the distal end (e.g., Figure 3 applicator tip 330 placed against the apertures (412, 422) of Figure 4 would impede the hollow tube and prevent coolant from entering or exiting tube without first passing through the applicator tip) and the proximal end of the tubular member is configurable to engage a can containing a dental refrigerant (i.e., wherein the internal coolant channel is open at the proximal end such that coolant is able to enter or exit the proximal end). (Paragraph [0022]).
Kaban further teaches (Figure 5) the cotton-tipped thermal tooth testing instrument attached with a pressurized container containing refrigerant, wherein the refrigerant can comprises a nozzle (actuator) and an outlet (Figure 5, opening in nozzle (152) in which plastic nipple (124) on the proximal end of the applicator swab is attached) wherein when a user actuates the actuator, a volume of coolant is dispensed such that it passes through the outlet, the proximal end, and the internal coolant channel to reach the absorbent tip attached to the distal end of the swab; and wherein the absorbent tip is at least substantially saturated with the volume of coolant. (Paragraphs [0025]-[0027]).
Kaban, however, does not teach wherein the pressurized container comprises “a flow control valve…wherein the flow control valve is configured to limit the flow rate of the coolant such that when a user actuates the actuator, the coolant cannot be dispensed at a flow rate greater than a specified limited flow rate."
Jensma teaches a valve controlling the release of the coolant from the pressurized container by the user's finger, the valve limiting the throughflow rate, preferably less than 60 ml/min, especially less than 30 ml/min. (Page 8, lines 20-23).
Haindl relates to a device for dispensing a refrigerant, in particular for cooling surfaces. Haindl further teaches a valve serving as a refrigerant reservoir which can be opened by means of an actuating element when the applicator is inserted into a receptacle of an applicator holder and an absorption element arranged on the applicator is arranged in front of the valve opening. The valve functions in a way that the risk of uncontrolled contact of liquid refrigerant with the user's skin, in particular on his hands, is avoided. (Page 4, lines 32-34).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jensma and Haindl to include "a flow control valve…wherein the flow control valve is configured to limit the flow rate of the coolant such that when a user actuates the actuator, the coolant cannot be dispensed at a flow rate greater than a specified limited flow rate" to the thermal tooth testing instrument of Kaban. Doing so avoids risk of uncontrolled contact of liquid refrigerant with the user's skin which can cause frostbite. (Haindl, Page 4, lines 37-41).
Regarding claims 2-3, Kaban teaches the applicator tip can, for example, be formed from cotton or foam. (Paragraphs [0024], [0025]).
Regarding claim 4, Kaban teaches all of the elements of the current invention as stated above except "wherein the absorbent tip is fixedly attached to the distal end of the hollow tube by heat sealing." 
Jensma teaches a device for cooling a surface, for instance, local cooling of parts of the human body, comprising a pressurized coolant in a can that is forced through a valve and an outlet tube and through a cotton wool projection that surrounds the outlet tube and is located near the treatment site.
(Page 1, lines 3-8). Jensma further teaches that the foam (i.e., absorbent tip) is secure to the outlet tube by ultrasonic welding or other heat sealing method. (Page 4, lines 20-24).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fixedly attached the absorbent tip to the distal end of the hollow tube of Kaban by heat sealing. Doing so addresses the important consideration of providing a secure seal between the foam and outlet tube, (Page 4, lines 20-24), preventing leakage.
Regarding claim 5, Kaban teaches (Figure 9) the cotton-tipped thermal tooth testing instrument applied to a patient's tooth surface (10) for the purpose of testing the patient's cold thermal response (i.e., the swab is configured to test dental sensitivity by applying the swab to an exposed area in an oral cavity). (Paragraphs [0026]-[0027]).
Regarding claim 14, Kaban teaches a method for testing tooth sensitivity comprising the steps of providing a swab having: a hollow tube extending from a proximal end to a distal end and defining an internal coolant channel, and an absorbent tip attached to the distal end of the hollow tube such that absorbent tip impedes the internal coolant channel at the distal end to prevent coolant from entering or
exiting the internal coolant channel without first passing through the absorbent tip, wherein the internal coolant channel is open at the proximal end such that coolant is able to enter or exit the proximal end. (Paragraphs [0007], [0022]). Furthermore, Kaban teaches (Figure 5) providing a pressurized container containing a refrigerant and comprising a nozzle (actuator) and an outlet (Figure 5, opening in nozzle (152) in which plastic nipple (124) on the proximal end of the applicator swab is inserted) wherein when a user actuates the actuator, a volume of coolant is dispensed such that it passes through the outlet, the proximal end, and the internal coolant channel to reach the absorbent tip fixedIy attached to the distal end of the swab; and wherein the absorbent tip is at least substantially saturated with the volume of coolant (Paragraphs [0025]-[0027]).
Kaban, however, does not teach wherein the pressurized container comprises “a flow control valve…wherein the flow control valve limits a flow rate of the coolant such that [when a user actuates the actuator], the coolant cannot be dispensed at a flow rate greater than a specified limited flow rate."
Jensma teaches a valve controlling the release of the coolant from the pressurized container by the user's finger, the valve limiting the throughflow rate, preferably less than 60 ml/min, especially less than 30 ml/min. (Page 8, lines 20-23).
Haindl relates to a device for dispensing a refrigerant, in particular for cooling surfaces. Haindl further teaches a valve serving as a refrigerant reservoir which can be opened by means of an actuating element when the applicator is inserted into a receptacle of an applicator holder and an absorption element arranged on the applicator is arranged in front of the valve opening. The valve functions in a way that the risk of uncontrolled contact of liquid refrigerant with the user's skin, in particular on his hands, is avoided. (Page 4, lines 32-34).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jensma and Haindl to include "a flow control valve that limits a flow rate of the coolant such that [when a user actuates the actuator], the coolant cannot be dispensed at a flow rate greater than a specified limited flow rate" to the thermal tooth testing instrument of Kaban. Doing so avoids risk of uncontrolled contact of liquid refrigerant with the user's skin which can cause frostbite. (Haindl, Page 4, lines 37-41).
Regarding claim 20, Kaban teaches a method for testing tooth sensitivity further comprising a step of testing dental sensitivity by applying the applicator tip to a tooth of a patient (i.e., applying the swab to an exposed area in an oral cavity). (Paragraph [0007]).
Claims 8-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaban in view of Jensma and Haindl, further in view of Cote (U.S. Patent No. 2018/0338787) (previously cited).
Regarding claims 8-10, Kaban teaches all of the elements of the current invention as stated above except: "wherein the dental cold sensitivity testing apparatus is configured to dispense coolant at a constant flow rate when a user actuates the actuator, regardless of the actuator's level of actuation; wherein the dental cold sensitivity testing apparatus is configured to dispense coolant at a variable flow rate that depends upon the actuator’s level of actuation; wherein the dental cold sensitivity testing apparatus is configured to dispense a metered dose of coolant at a specific volume regardless of the actuator's level of actuation."
Cote teaches (Figure 1A) a tethered system for cryogenic treatment with a hand piece having an elongated cooling probe (18, 22) with a distal tip, at least one infusion lumen positioned through or along the elongate probe, and a liner tethered to a base station having a reservoir of a cryoablative fluid via a connection having an elongate flexible body. The connection defines at least one fluid lumen for delivery of the cryoablative fluid from the reservoir and to the infusion lumen within the hand piece. (Abstract).
In controlling or modulating the flow of the cryoablative agent, the handle assembly (24) may be fluidly coupled to an actuatable valves (42, 50), which may be manually closed or automatically closed by a controller. (Paragraphs [0045]-[0046]). Such a valve may generally comprising a valve body, a reservoir interface extending from the valve body and configured for fluidly coupling with the reservoir or canister containing the cryoablative agent, a modulation control interface defined along the body and configured for fluidly coupling to a modulation control interface, a valve stem seated within a valve stem channel defined within the valve body, an inflow lumen defined through the valve body and extending between the reservoir interface and the modulation control interface, where the valve stern is movable between a first position which obstructs the inflow lumen and a second position which opens the inflow lumen, a venting lumen defined through the valve body and extending between the reservoir interface and a vent opening, and a vent piston which is movable between a first position which obstructs the venting lumen and a second position which opens the venting lumen.
Alternatively, the valve stem may be configured to include three positions including a first position which obstructs the inflow lumen, a second position which opens the inflow lumen, and a third optional position which opens the venting lumen (i.e., a mechanism is described wherein the testing apparatus may be configured to dispense coolant at a constant flow rate when a user actuates the actuator, regardless of the actuator's level of actuation; and wherein the testing apparatus may be configured to dispense coolant at a variable flow rate depending upon the actuator's level of actuation). (Paragraphs [0008], [0045]). Cote further teaches (Figure 6) hand piece (112), with a valve (154), e.g., solenoid valve, in fluid communication with the inflow line (150) to provide control for metering the flow of cryoablative fluid into the liner (20) (i.e., wherein the dental cold sensitivity testing apparatus is configured to dispense a metered dose of coolant at a specific volume regardless of the actuator's level of actuation). (Paragraph [0079]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the tooth sensitivity device to dispense coolant at a constant flow rate when a user actuates the actuator, regardless of the actuator's level of actuation, to dispense coolant at a variable flow rate that depends upon the actuator's level of actuation, and to dispense a metered dose of coolant at a specific volume regardless of the actuator's level of actuation to the thermal tooth testing instrument of Kaban. Doing so, gives the practitioner greater control and modulative capabilities when dispensing coolant during testing. (Paragraph [0008]).
Regarding claims 16-18, Kaban teaches all of the elements of the current invention as stated above except: "wherein the pressurized container further comprises a flow control valve configured to control the flow rate of the coolant such that during [actuation], the coolant is dispensed a constant flow rate regardless of the user's actuation or throttling of the actuator; wherein the pressurized container further comprises a flow control valve configured to control the flow rate of the coolant such that during [actuation], the coolant is dispensed a variable flow rate depending on the user's actuation or throttling of the actuator; and wherein the pressurized container further comprises a flow control valve configured to control the flow rate of the coolant such that during [actuation], the coolant is dispensed a variable flow rate depending on the user's actuation or throttling of the actuator."
Cote teaches (Figure 1A) a tethered system for cryogenic treatment with a hand piece having an elongated cooling probe (18, 22) with a distal tip, at least one infusion lumen positioned through or along the elongate probe, and a liner tethered to a base station having a reservoir of a cryoablative fluid via a connection having an elongate flexible body. The connection defines at least one fluid lumen for delivery of the cryoablative fluid from the reservoir and to the infusion lumen within the hand piece. (Abstract).
In controlling or modulating the flow of the cryoablative agent, the handle assembly (24) may be fluidly coupled to an actuatable valves (42, 50), which may be manually closed or automatically closed by a controller. (Paragraphs [0045]-[0046]). Such a valve may generally comprising a valve body, a reservoir interface extending from the valve body and configured for fluidly coupling with the reservoir or canister containing the cryoablative agent, a modulation control interface defined along the body and configured for fluidly coupling to a modulation control interface, a valve stem seated within a valve stem channel defined within the valve body, an inflow lumen defined through the valve body and extending between the reservoir interface and the modulation control interface, where the valve stern is movable between a first position which obstructs the inflow lumen and a second position which opens the inflow lumen, a venting lumen defined through the valve body and extending between the reservoir interface and a vent opening, and a vent piston which is movable between a first position which obstructs the venting lumen and a second position which opens the venting lumen. Alternatively, the valve stem may be configured to include three positions including a first position which obstructs the inflow lumen, a second position which opens the inflow lumen, and a third optional position which opens the venting lumen (i.e., a mechanism is described wherein the testing apparatus may be configured to dispense
coolant at a constant flow rate when a user actuates the actuator, regardless of the actuator's level of actuation; and wherein the testing apparatus may be configured to dispense coolant at a variable flow rate depending upon the actuator’s level of actuation). (Paragraph [0079]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the tooth sensitivity device to dispense coolant at a constant flow rate when a user actuates the actuator, regardless of the actuator's level of actuation, to dispense coolant at a variable flow rate that depends upon the actuator's level of actuation, and to dispense a metered dose of coolant at a specific volume regardless of the actuator's level of actuation to the thermal tooth testing instrument of Kaban. Doing so, gives the practitioner greater control and modulative capabilities when dispensing coolant during testing. (Paragraph [0008]).
23.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kaban in view of Jensma and Haindl, and further in view of Cote under a design choice rationale. 
Regarding claim 11, Kaban teaches all of the elements of the invention as stated above except "wherein the specific volume of the metered dose is between 25 µLand 125 µL". As previously discussed, Cote teaches control for metering the flow of cryoablative fluid into the liner. (Paragraph [0079]). Hence, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to meter the volume of the coolant dose "between 25 µLand 125 µL", since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
24.	Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaban in view of Jensma and Haindl, further in view of McDow (U.S. Patent No. 5330745) (previously cited).
Regarding claims 12 and 19, Kaban teaches all of the elements of the current invention as stated above except: "wherein the coolant is selected from the group consisting of: R-1234yf (HFO-1234yf) 2,3,3,3- Tetrafluoropropene; R-1234ze (HFO 1234ze) trans-1,3,3,3-Tetrafluoroprop-1- ene CF3CH=CHF; R-32 - 1,1,1-Chlorodifluoromethane; R-744 - CO2; R- 514A, (HFO-1336mzzZ) trans-1,1,1,4,4,4-Hexafluoro-2- butene / trans-1,2- dichloroethylene; R-1233zd(E) trans-1-chloro-3,3,3-trifluoropropene; R-134a - 1,1,1,2 Tetrafluoroethane; (HFC 152a) - 1,1 diflouroethane; 1,1,1,3,3- Pentafluoropropane (HFC-245fa) or a mixture thereof."
McDow relates to a method for cryogenically treating skin lesions employing a hollow fluid retaining device for retaining cryogenic refrigerant in a liquid pool contacting the area of the skin lesion.
An example of a preferred cryogenic agent suitable for use in the method of this invention is 1,1,1,2- tetrafluoroethane. (Col. 3, lines 40-49).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a coolant that is selected from the group consisting of: "R- 1234yf (HFO-1234yf) 2,3,3,3- Tetrafluoropropene; R-1234ze (HFO 1234ze) trans-1,3,3,3-Tetrafluoroprop-1- ene CF3CH=CHF; R-32 -1,1,1-Chlorodifluoromethane; R-744 - CO2; R- 514A, (HFO- 1336mzzZ) trans-1,1,1,4,4,4-Hexafluoro-2-butene / trans-1,2- dichloroethylene; R-1233zd(E) trans-1- chloro-3,3,3-trifluoropropene; R-134a - 1,1,1,2 Tetrafluoroethane; (HFC 152a) -1,1diflouroethane; 1,1,1,3,3- Pentafluoropropane (HFC-245fa) or a mixture thereof" to the thermal tooth testing instrument of Kaban. Doing so, provides a suitable cryogenic agent which experiences no evaporation in storage, no need for expensive storage facilities and can be up to 1/100 of the cost of using liquid nitrogen. (Col. 3, lines 49-55).

Response to Arguments
Based on a review of Kaban, Jensma, and Haindl, the Applicant submits that the cited art, taken alone or in combination, fails to disclose “a flow control valve configured to limit the flow rate of the coolant such that when a user actuates the actuator, the coolant cannot be dispensed at a flow rate greater than a specified limited flow rate”.
For at least the reasons noted above, the Applicant asserts that Kaban, Jensma, and Haindl taken alone or in combination fail to teach or suggest features recited in independent claim 1.
These arguments are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies, i.e., providing a solution to stop a swab from being ejected when actuator is actuated, is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Hence, the above arguments do not address the points of the rejection as formulated. The
combination includes all the features of the claimed invention, as articulated above. Further, the
rationale for the combination is proper for the reasons provided below.
In response to Applicant’s argument that the amended claim is allowable, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Kaban may be combined with Jensma, and Haindl to render the claims unpatentable as they are related to apparatuses that dispense coolant/refrigerant. 
This rationale to combine the references is reasoned as one of common knowledge in the art would understand to have modified Kaban to incorporate the teachings of Jensma and Haindl to provide “a flow control valve configured to limit the flow rate of the coolant such that when a user actuates the actuator, the coolant cannot be dispensed at a flow rate greater than a specified limited flow rate”. As stated previously, doing so avoids risk of uncontrolled contact of liquid refrigerant with the user's skin which can cause frostbite. (Haindl, Page 4, lines 37-41).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/OM PATEL/               Examiner, Art Unit 3791                                                                                                                                                                                         	9/6/2022

/MATTHEW KREMER/               Primary Examiner, Art Unit 3791